Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 9-10, 14, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyuno et al, EP 1,067,151.
Kyono et al indicate that a thermally expandable microcapsule in which a shell is a polymer having a nitrile-based monomer and an N-substituted maleimide as main polymerizable monomers and which contains a volatile expanding agent is mixed with a resin such as a synthetic rubber and then heated to mold a resin foam for shoe soles, etc. Example 4, in particular, discloses a thermally expandable microcapsule having a shell that is a polymer of a polymer component including methacrylonitrile and cyclohexyl maleimide. Subsequently, a thermally expandable microsphere in the invention disclosed in the reference is a polymer component including methacrylonitrile and an N-substituted maleimide, similar to the present application; therefore, the thermally expandable microsphere is seen as inherently simultaneously satisfy (a)-(e) defined in claim 4 of the present application. Further, regarding claims 3, 9 and 10, the reference teaches that the relative amount of N-substituted maleimide is 5-50 wt. % ([0016]). Regarding claims 14, 18 and 19, the reference teaches shoe soles at [0076].
Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inohara et al, EP 2,204,428.
Inohara et al disclose a composition including a thermally expandable microsphere and base material components such as an olefin-based resin. Example 5, in particular, discloses a thermally expandable microsphere having a shell that is a polymer of a polymer component including methacrylonitrile and N-phenylmaleimide. Subsequently, the thermally expandable microsphere in the invention disclosed in the reference simultaneously satisfies (a)-(e) defined in claim 4 of the present application. Example 2 in document 2 also indicates that isobutane and isooctane are used in combination as a foaming agent.  
Claim(s) 1, 4, 8, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(!) as being anticipated by Masuda et al, EP 1,952,881 or Naito et al, EP 2,151,456.
Masuda et al and Naito et al each disclose a composition including a thermally expandable microsphere and base material components such as rubber. Examples B9 and C3 in Masuda et al and example D13 in Naito et al, in particular, disclose thermally expandable microspheres having a shell that is a polymer of a polymer component including methacrylonitrile and N-phenylmaleimide. The thermally expandable microspheres in the invention disclosed in these references are polymers of a polymer component including methacrylonitrile and an N-substituted maleimide, similar to the present application; therefore, the thermally expandable microspheres are seen as inherently simultaneously satisfy (a)-(e) defined in claim 4 of the present application. The references also indicate that the compositions are used as a masterbatch and mixed with a matrix resin and molded.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al, EP 1,952,881.
Masuda et al et al teaches expandable microspheres as discussed above. This refere further seaches that suitable blowing agents are hydrocarbons with 12 carbons or less and mixtures thereof ([0026]). Therefore, blowing agents such as recited in the rejected claims are seen as having been obvious to one of ordinary skill in the art.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al, EP 0,484,893 in view of Kyono et al, EP 1,067,151.
Tanaka et al teaches that a thermally expandable microsphere is wetted with a liquid organic compound. The result being microspheres that are more easily admixied with a matrix polymer.
It is the position of the examiner that it would have been obvious to one of ordinary skill in the art to treat the microspheres of Kyono et al in such manner to produce polymer composites.
Claims 2, 17 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching in the art of record of olefin elastomers or extrusion molding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762